Citation Nr: 0811779	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-15 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to August 
1992.  The veteran also served in the reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted service connection for patellofemoral 
pain syndrome of the left knee with a rating of 10 percent, 
effective April 17, 2003.

By way of history, this case was remanded to the RO in April 
2007 to afford the veteran a new VA examination in connection 
with his claim for an increased rating for patellofemoral 
pain syndrome of the left knee.  The requested development 
has been accomplished and the case has been returned to the 
Board for appellate review.


FINDING OF FACT

The service-connected patellofemoral pain syndrome of the 
left knee is manifested by subjective complaints of pain, 
weakness, stiffness, swelling, heat and redness, instability, 
locking, fatigability and lack of endurance.  There is no 
objective limitation of motion or evidence of instability, 
subluxation or arthritis to warrant an increased rating.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5257 (2007). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2007). 

As previously noted, in September 2003, the RO granted 
service connection for patellofemoral pain syndrome of the 
left knee and evaluated it as 10 percent disabling.  The 
veteran appealed that determination.  Because the veteran 
appealed the RO's determination at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II.  Analysis 

The veteran asserts that the 10 percent rating for his 
patellofemoral pain syndrome of the left knee does not 
accurately reflect its severity.  In his substantive appeal, 
he states that he has locking in his knee and that, "the 
current rating does not accurately reflect the elements of 
the disability present."  The veteran provided similar 
testimony at his hearing before the undersigned in January 
2007.

On VA examination in July 2003, the veteran reported 
intermittent symptoms of pain and stiffness with episodes of 
locking.  He reported being able to walk a maximum of 12 
minutes on the treadmill before pain in the knee becomes too 
intense.  He uses a neoprene knee brace when he is active.  
The left knee had flexion to 130 degrees and extension to 
zero degrees.  The left knee was stable to varus and valgus 
stress testing.  Cruciate ligaments were stable with negative 
Lachman's and Drawer testing.  Meniscus was stable with 
negative McMurray testing, but there was notable pain on 
extension and crepitus was noted with patellar movement and 
with extension of the knee.  X-rays revealed normal knee 
joints, bony trabecular, axis and soft tissue in anterior and 
posterior, lateral and skyline views of the left knee.  The 
impression was negative left knee.  The examiner diagnosed 
patellofemoral pain syndrome. 

In October 2004, the veteran received another VA examination.  
The veteran reported pain, stiffness and locking in the left 
knee.  The veteran reiterated that he could only walk on the 
treadmill for 12 minutes before experiencing pain.  He also 
reportedly experienced discomfort on squatting, riding a 
bicycle, climbing up and down the stairs and cannot jump.  
Apart from the above-mentioned impairments, his daily 
activities were not significantly impaired.  The veteran had 
no evidence of arthritis, recurrent subluxation or 
dislocation.  The veteran had flexion of 130 degrees and 
stiffness at 120 degrees.  The veteran once again had normal 
stability, negative McMurray's, Lachman's and Drawer's, no 
weakness, no effusion, no quadriceps, wasting, some pain and 
crepitus on patellar compression and no change with repeated 
or resisted motion of any joint and no evidence of abnormal 
weight bearing.  The diagnosis remained patellofemoral pain 
syndrome.

In June 2006, the veteran presented for physical therapy for 
his knee, complaining of hyperextension that was ongoing for 
the past two months and problems climbing up and down stairs.  
In September 2006, the veteran presented again for physical 
therapy for his left knee and was given exercises to 
strengthen his knee.  He reported having chronic left knee 
pain and stated that stairs and walking aggravate his knee 
symptoms.  He also reported difficulty with knee bends.  In 
October 2006, treatment records show that the veteran had 
some improvement with his knee from doing exercises at home.  
In October 2006, the veteran also reported that the 
iontophoresis treatment made his knee feel unstable.  He also 
attempted to use a knee-guard with patella position but 
experienced pain.  The veteran was issued a Cho-Pat knee 
brace. 

In June 2007, the veteran was given another VA examination.  
The veteran reported pain, weakness, stiffness, swelling, 
heat and redness, instability, locking, fatigability and lack 
of endurance.  He noted that weather changes also aggravate 
the pain.  There were no current episodes of dislocation, 
recurrent subluxation and no arthritis.  The left knee had 
flexion to 140 degrees, and the veteran experienced pain from 
100 degrees to 140 degrees.  The examiner indicated that the 
veteran had normal weight bearing.  The veteran was stable to 
varus and valgus, Lachman's, Drawer's and McMurray's testing.  
There was no ankylosis and no inflammatory arthritis.  It was 
reported that the veteran continues to use the knee brace 
that was issued to him and uses a cane.  In addition, he also 
takes chondroiten.  There was no change in motion and no 
further limitation on repeated and resisted testing.  The 
examiner noted minimal objective findings.  The examiner also 
noted that no additional factors limited joint function.  

The veteran is rated under Diagnostic Code 5257.  Under 
Diagnostic Code 5257, the following evaluations are 
assignable for recurrent subluxation or lateral instability 
of the knee: 30 percent for severe, 20 percent for moderate, 
and 10 percent for slight.  See 38 C.F.R. § 4.17a Diagnostic 
Code 5257 (2007).

The Board finds that the preponderance of the evidence is 
against an increased evaluation under Diagnostic Code 5257.  
In this regard, the Board notes that July 2003, October 2004 
and June 2007 VA examinations show complaints of the knee 
locking but the examinations showed no varus/valgus 
instability and revealed negative McMurray, Lachman and 
Drawer tests, showing the laxity of ligaments.  Moreover, 
there was no evidence of dislocation or recurrent subluxation 
at the examinations.  The examiner in the June 2007 
examination noted that the veteran's x-rays were normal with 
normally maintained joint spaces.  Thus, the veteran's 
disability has not been reflective of moderate recurrent 
subluxation or lateral instability to warrant a higher 
evaluation under Diagnostic Code 5257.

The Board also observes that separate ratings may be assigned 
for arthritis and instability of the knee under Diagnostic 
Codes 5003 and 5257 respectively.  See 62 Fed. Reg. 63604 
(1997); VAOPGCPREC 23-97.  However, the evidence of record 
fails to reveal instability or x-ray evidence of arthritis.  
In this regard, the July 2007 x-ray of the left knee was 
normal.  Thus, a separate rating is not warranted based on 
arthritis and instability pursuant to VAOPGCPREC 23-97.

The Board has also considered the applicability of a higher 
rating for the veteran's patellofemoral pain syndrome of the 
left knee under other appropriate diagnostic codes.  There 
is, however, no medical evidence of ankylosis, dislocated 
cartilage, or impairment of the tibia or fibula such as to 
warrant the application of Diagnostic Codes 5256, 5258, or 
5262.  Additionally, the veteran has full range of motion in 
his knee.  Thus, a higher rating under Diagnostic Codes 5260 
and 5261 is not warranted.

The Board acknowledges the veteran's subjective complaints of 
pain, aching, and tenderness.  Nonetheless, for the reasons 
set forth above, a rating in excess of 10 percent is not 
warranted.  In this case, the Board finds no provision upon 
which to assign a higher rating for patellofemoral pain 
syndrome of the left knee.  Even when considering the 
veteran's subjective complaints, the objective findings do 
not show increased impairment so as to warrant the assignment 
of a higher rating.   DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.10.

A preponderance of the evidence is against the veteran's 
claim for a higher initial rating for patellofemoral pain 
syndrome of the left knee.  Since service connection has been 
in effect, the disability has been properly rated as 10 
percent disabling.  Therefore, the appeal is denied. 




III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2003, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.  Additional 
notice was issued in the Board Remand dated in April 2007 and 
the VCAA letter dated in April 2007.  Thereafter, the 
veteran's claim was readjudicated in a December 2007 
Supplemental Statement of the Case.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of May 2003 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claim.

In any event, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
it is noted that Vazquez-Flores v. Peake (dealing with 
providing additional notice in cases of increased ratings) 
does not apply to initial rating claims because VA's VCAA 
notice obligation was satisfied when the RO granted the 
veteran's claims for service connection.  22 Vet. App. 37 
(2007). 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  While this letter was sent after the 
September 2003 decision, the Board determines that the 
veteran is not prejudiced, because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.159 (2007).  In connection with the current appeal, VA 
has obtained the veteran's service medical records and 
private treatment records.  VA also provided the veteran with 
several VA examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002 & Supp 2007); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral pain syndrome of the left knee is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


